In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Orange County (Woods, J.), dated January 4, 2010, which denied her motion for an award of counsel fees.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, considering all the circumstances of this case, the Family Court providently exercised its discretion in denying her motion for an award of counsel fees (see Matter of Gebaide v Gebaide, 44 AD3d 662 [2007]; see also Matter of Dalessandro v O’Brien, 248 AD2d 468 [1998]). Dillon, J.P., Angiolillo, Belen and Roman, JJ., concur.